           Case 2:20-cv-00263-RSM-JRC Document 59 Filed 07/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10      ROBERT RUSSELL,
                                                            CASE NO. 2:20-cv-00263-RSM-JRC
11                             Plaintiff,
                                                            ORDER ADOPTING REPORT AND
12              v.                                          RECOMMENDATION
13      JOSEPH SAMEC, et al.,

14                             Defendants.

15          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

16   Richard Creatura, objections to the Report and Recommendation, if any, and the remaining

17   record, does hereby find and ORDER:

18          (1) The Court adopts the Report and Recommendation. Defendant Bishop’s motion to

19   dismiss (Dkt. 15) is denied as moot.

20          (2) A copy of this Order shall be sent to Judge Creatura and to defendants.

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
          Case 2:20-cv-00263-RSM-JRC Document 59 Filed 07/29/20 Page 2 of 2



 1

 2        DATED this 29th day of July, 2020.

 3

 4                                             A
                                               RICARDO S. MARTINEZ
 5                                             CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
